United States Court of Appeals
                       for the Seventh Circuit
                      Chicago, Illinois 60604

                           April 11, 2006


              Hon. JOEL M. FLAUM, Chief Judge

              Hon. KENNETH F. RIPPLE, Circuit Judge

              Hon. ANN CLAIRE WILLIAMS, Circuit Judge


COUNTY OF MCHENRY,                           ] Appeal from the United
             Plaintiff-Appellant,            ] States District Court for
                                             ] the Northern District of
                                             ] Illinois, Eastern Division.
No. 04-4223                                  ]
                                             ] No. 04 C 2078
INSURANCE COMPANY OF THE WEST,               ]
             Defendant-Appellee.             ] Matthew F. Kennelly,
                                             ] Judge.




                              ORDER

The opinion issued in the above-entitled case on February 24, 2006, is hereby
amended as follows:


      On page 12 , first paragraph, the fourth line from the bottom should
now read:


       policy required arbitration. Because we find that County...